Case 2:19-cv-00867-DBB-DAO Document 91 Filed 12/30/19 PageID.12197 Page 1 of 10




  Erik A. Christiansen (Bar No. 7372)              Leonard L. Gordon (pro hac vice)
  Zack L. Winzeler (Bar No. 12280)                 Alexandra Megaris (pro hac vice)
  Alan S. Mouritsen (Bar No. 13558)                VENABLE LLP
  Gregory H. Gunn (Bar No. 15610)                  1270 Avenue of the Americas
  PARSONS BEHLE & LATIMER                          24th Floor
  201 South Main Street, Suite 1800                New York, NY 10020
  P.O. Box 45898                                   Telephone: (212) 370-6277
  Salt Lake City, Utah 84111                       Fax: (212) 307-5598
  Telephone: (801) 532-1234                        LLGordon@venable.com
  EChristiansen@parsonsbehle.com                   AMegaris@venable.com
  ZWinzeler@parsonsbehle.com
  AMouritsen@parsonsbehle.com                      J. Douglas Baldridge (pro hac vice)
  GGunn@parsonsbehle.com                           Stephen R. Freeland (pro hac vice)
  ecf@parsonsbehle.com                             Michael A. Munoz (pro hac vice)
                                                   VENABLE LLP
                                                   600 Massachusetts Ave., N.W.
                                                   Washington, D.C. 20001
                                                   Telephone: (202) 344-4000
                                                   Fax: (202) 344-8300
                                                   JBaldridge@venable.com
                                                   SRFreeland@venable.com
                                                   MAMunoz@venable.com

                                                   Attorneys for Defendants


                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

   FEDERAL TRADE COMMISSION, and UTAH
   DIVISION OF CONSUMER PROTECTION,              DEFENDANTS’ MOTION TO STAY
                                                PROCEEDINGS PENDING SUPREME
          Plaintiffs,                                  COURT REVIEW

   vs.                                               Case No.: 2:19-cv-00867-RJS

   NUDGE, LLC; RESPONSE MARKETING                       Judge Robert J. Shelby
   GROUP, LLC; BUYPD, LLC; BRANDON B.
   LEWIS; RYAN C. POELMAN; PHILLIP W.
   SMITH; SHAWN L. FINNEGAN; and CLINT
   R. SANDERSON,

          Defendants.


                                           1
Case 2:19-cv-00867-DBB-DAO Document 91 Filed 12/30/19 PageID.12198 Page 2 of 10




                                              INTRODUCTION

         Defendants move this Court to stay further proceedings in this action until the Supreme

  Court clarifies whether the Federal Trade Commission (“FTC”) can seek and obtain disgorgement

  pursuant to Section 13(b) of the FTC Act. That clarity will come from Liu v. SEC, a case to be

  argued at the Supreme Court on March 3, 2020, which will resolve whether the Securities and

  Exchange Commission (“SEC”) can obtain disgorgement under a statutory grant similar to Section

  13(b) of the FTC Act. Oral Argument Set, Liu v. SEC, No. 18-1501 (U.S. Nov. 26, 2019). Indeed,

  in response to a recent petition for writ of certiorari asking the Supreme Court to address “whether

  Section 13(b) of the FTC Act authorizes district courts to award equitable monetary relief”—

  exactly the question at issue here—the Solicitor General argued that the Supreme Court should

  wait to resolve that question until after Liu is decided because the issues “overlap.” Brief for the

  Respondent, AMG Capital Management, LLC v. Federal Trade Commission, No. 19-508 (Dec.

  13, 2019), at 7 (attached as Exhibit 1 hereto for the Court’s convenience).

         Apparently parting ways with the Solicitor General, the FTC itself has petitioned for a writ

  of certiorari in Federal Trade Commission v. Credit Bureau Center, LLC, 937 F.3d 764 (7th Cir.

  2019), petition for cert. filed (U.S. Dec. 19, 2019) (No. 19-___) (attached as Exhibit 2 hereto for

  the Court’s convenience).1 The FTC’s petition in that case presents the same question in this case,

  albeit artfully phrased: “Whether Section 13(b) authorizes district courts to enter an injunction that

  orders the return of unlawfully obtained funds.” Id. at (I).




  1
    In a notice to the Seventh Circuit, attached as Exhibit 3 hereto for the Court’s convenience, the
  Federal Trade Commission stated that it “filed the petition timely, but notes that currently the
  [Supreme] Court’s website is not accepting the upload of the petition.” Accordingly, the Supreme
  Court case number is not yet publicly available.
                                                    2
Case 2:19-cv-00867-DBB-DAO Document 91 Filed 12/30/19 PageID.12199 Page 3 of 10




         Under these circumstances, Defendants respectfully submit that considerations of judicial

  economy dictate staying this proceeding until the Supreme Court clarifies whether Section 13(b)

  authorizes the FTC to obtain equitable monetary relief, including disgorgement. The Supreme

  Court’s resolution of this fundamental legal issue would govern all future proceedings in this

  action, if any. Moving forward without the Supreme Court’s guidance on these issues, in contrast,

  will unnecessarily duplicate the proceedings, threaten to create inconsistent rulings, and place

  significant, unnecessary burdens on the parties and this Court. Accordingly, in order to preserve

  judicial economy and the parties’ resources, Defendants respectfully request that further

  proceedings—including a ruling on the pending Partial Motion to Dismiss and any future

  discovery—be stayed pending Supreme Court adjudication of the Liu case, and if certiorari is

  granted, the Credit Bureau Center case.

         Defendants have conferred with counsel for Plaintiffs on the relief requested herein, and

  Plaintiffs do not consent to the relief sought in this Motion.

                                                 ARGUMENT

  I.     A Stay of Proceedings Pending Supreme Court Guidance Would Simplify the Legal
         Issues Before the Court and Thereby Preserve Judicial Economy and the Parties’
         Resources.

         In this district, it is well settled that the Court “has the power to stay proceedings pending

  before it and to control its docket for the purpose of ‘economy of time and effort for itself, for

  counsel, and for litigants.’” Pet Milk Co. v. Ritter, 323 F.2d 586, 588 (10th Cir. 1963) (quoting

  Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)); see Metric Const. Co. v. Prof’l Raingutter Servs.,

  Inc., No. 1:06-CV-00125-DAK, 2007 WL 4143084, at *2 (D. Utah Nov. 19, 2007). “[T]he power

  to stay proceedings is incidental to the power inherent in every court to control the disposition of

  the cases on its docket with economy of time and effort for itself, for counsel, and for litigants.”

  Menchacha-Estrada v. Synchrony Bank, No. 2:17-CV-831-DAK, 2017 WL 4990561, at *1 (D.
                                                    3
Case 2:19-cv-00867-DBB-DAO Document 91 Filed 12/30/19 PageID.12200 Page 4 of 10




  Utah Oct. 30, 2017) (quoting Landis, 299 U.S. at 255). In exercising its discretion, a court “must

  weigh competing interests and maintain an even balance.” Landis, 299 U.S. at 255. In this district,

  relevant factors governing the consideration of a stay include “(1) whether granting a stay would

  likely simplify the issues before the court; (2) the stage of the litigation; and (3) a balancing of

  prejudice to the parties.” Menchacha-Estrada, 2017 WL 4990561, at *1 (quoting Lifetime Prod.

  Inc. v. Russell Brands, LLC, No. 1:12-CV-26-DN, 2013 WL 5408458, at *2 (D. Utah Sept. 25,

  2013)).

            In their Partial Motion to Dismiss, Defendants argue that the FTC is not entitled to

  equitable monetary relief under Section 13(b) of the FTC Act. See Defendants’ Partial Motion to

  Dismiss (ECF No. 58) at 15-19. Given the significant overlap between the legal issues in this case

  and the legal issues before the Supreme Court in Liu and potentially AMG Capital Management

  and Credit Bureau Center, moving forward before these cases are resolved would waste the

  resources of the Court and the parties, and potentially create avoidable inconsistencies that would

  need to be corrected in light of any decision by the Supreme Court.

            A.     Courts Routinely Stay Proceedings to Await Guidance from Appellate Courts.

            This Court routinely stays proceedings where resolution of an appeal or disposition in

  another related matter may guide the District Court in deciding the issues before it.           See

  Menchacha-Estrada, 2017 WL 4990561, at *1 (staying the case for nine months pending a ruling

  from the D.C. Circuit); see also Metric Const. Co., 2007 WL 4143084, at *4 (staying the District

  Court action approximately five months pending a trial disposition in the Court of Federal Claims);

  Wakaya Perfection, LLC v. Youngevity Int’l, Inc., No. 2:16-CV-00315-DN, 2019 WL 977916, at

  *3 (D. Utah Feb. 28, 2019) (granting defendants motion to stay “pending further action in the

  parallel California case”); Sycamore Family LLC v. Earthgrains Baking Cos., No. 2:13-CV-00639-



                                                   4
Case 2:19-cv-00867-DBB-DAO Document 91 Filed 12/30/19 PageID.12201 Page 5 of 10




  DN, 2015 WL 1520769, at *3 (D. Utah Apr. 3, 2015) (granting defendant’s motion to stay pending

  the resolution of a related case in the same district).

          Other courts similarly stay proceedings to await guidance from appellate courts, including

  when a petition for certiorari has been filed or a case pending at the Supreme Court is likely to

  provide dispositive guidance. See, e.g., Burke v. Alta Colleges, Inc., No. 11-CV-02990-WYD-

  KLM, 2012 WL 502271, at *3 (D. Colo. Feb. 15, 2012) (staying all proceedings, including

  scheduling and discovery, where a Supreme Court decision “will likely impact this case in some

  fashion”); Campbell v. Oregon Dep’t of State Lands, No. 2:16-CV-01677-SU, 2017 WL 3367094,

  at *4 (D. Or. Aug. 4, 2017) (staying the proceedings, including determination of a motion to

  dismiss, where the interests of judicial economy strongly favor a stay and “[t]he key issue to be

  decided here is identical to that before the Ninth Circuit”); Small v. GE Capital, Inc., No. ED-CV-

  152479-JGBDTBX, 2016 WL 4502460, at *3 (C.D. Cal. June 9, 2016) (granting a stay in a TCPA

  case after defendant filed its answer where “further litigation absent a ruling [by the D.C. Circuit

  in ACA International v. Federal Communications Commission] may be unnecessary and will

  require both parties and the Court to spend substantial resources”); Walker v. Monsanto Co.

  Pension Plan, 472 F. Supp. 2d 1053, 1055 (S.D. Ill. 2006) (staying the relevant counts of the

  operative complaint after a scheduling order was entered, pending resolution of a petition for writ

  of certiorari before the Supreme Court in a case presenting related issues); Lincoln Nat’l Life Ins.

  Co. v. Transamerica Fin. Life Ins. Co., No. 1:08-cv-135, 2010 WL 567993, at *1 (N.D. Ind. Feb.

  12, 2010) (staying consideration of motion for summary judgment until Supreme Court decision

  that would provide “clear direction on the precise standard to be applied”).




                                                     5
Case 2:19-cv-00867-DBB-DAO Document 91 Filed 12/30/19 PageID.12202 Page 6 of 10




         Based on the same considerations other courts have relied upon in granting a stay, this

  Court should likewise stay this action pending Supreme Court guidance on the remedial scope of

  the enforcement statute at issue.

         B.      Awaiting Supreme Court Guidance Is the Most Efficient Way to Proceed in
                 This Case.

         As the cases cited above demonstrate, judicial efficiency is promoted when a District Court

  refrains from deciding the very same issues that may soon be resolved by a binding appellate court.

         In March, the Supreme Court will hear argument on “[w]hether the Securities and

  Exchange Commission may seek and obtain disgorgement from a court as ‘equitable relief’ for a

  securities law violation even though this Court has determined that such disgorgement is a

  penalty.” Brief for Petitioners, SEC v. Liu, 754 F. App’x 505 (9th Cir. 2018), cert. granted, 205

  L. Ed. 2d 265 (U.S. Nov. 1, 2019) (No. 18-1501). On December 13, 2019, meanwhile, the Solicitor

  General, acting on behalf of the FTC, took the position that the Supreme Court’s review of

  “whether Section 13(b) of the FTC Act authorizes district courts to award equitable monetary

  relief” should be held “pending the disposition of Liu.” See Brief for the Respondent, AMG Capital

  Management, LLC v. Federal Trade Commission, No. 19-508 (Dec. 13, 2019) (Exhibit 1 hereto),

  at 4. In the Solicitor General’s view, the questions presented in the two cases overlap, so the

  Supreme Court should hold the AMG “petition pending the disposition of Liu.” Id. at 7. On

  December 19, 2019, the FTC took the rare step of representing itself in the Supreme Court by

  filing a petition for writ of certiorari in Credit Bureau Center, urging the Supreme Court to not

  wait until Liu is resolved to address the interpretation of Section 13(b).2 The FTC’s decision to do


  2
   15 U.S.C. § 56(a)(1)(A) provides the procedure for which the FTC can represent itself in the
  Supreme Court. If the FTC makes a written request to the Attorney General, within 10 days of
  entry of judgment, “to represent itself through any of its attorneys designated by it for such purpose
  before the Supreme Court in such action, it may do so,” if (1) “the Attorney General concurs with
                                                    6
Case 2:19-cv-00867-DBB-DAO Document 91 Filed 12/30/19 PageID.12203 Page 7 of 10




  so suggests that the FTC and Solicitor General may not agree on the impact of Liu and perhaps the

  powers provided by Congress to the FTC under Section 13(b).

          The disagreement between the FTC and the Solicitor General highlights the state of flux in

  the law and confirms why a stay is appropriate here. Accordingly, now that the FTC has asked the

  Supreme court to decide the critical legal issue of whether Section 13(b) allows the FTC to seek

  equitable monetary relief, this Court should stay further proceedings in this matter.

          If the Court were to deny a stay in this action, proceeding could waste the Court’s and the

  parties’ resources, and would threaten to complicate future stages of the proceeding. First, moving

  forward now—with impending Supreme Court guidance on the legal issues raised in the Partial

  Motion to Dismiss—would create a “risk of inconsistent rulings that the appellate courts might

  then need to disentangle.” Hawai‘i v. Trump, 233 F. Supp. 3d 850, 856 (D. Haw. 2017). For

  example, a future Supreme Court ruling could “change[] the applicable law[,]” id., such that any

  intervening rulings by this Court will be nullified or will need to be made anew.

          Notable to the posture here, the “[C]ourt has broad inherent power to stay discovery until

  preliminary issues can be settled which may be dispositive of some important aspect of the case.”

  Matrix Grp., LLC v. Innerlight Holdings, Inc., No. 2:11-CV-00987, 2012 WL 5397118, at *4 (D.

  Utah Nov. 5, 2012) (quoting Feldman v. Flood, 176 F.R.D. 651, 652 (M.D. Fla. 1997)). In fact,

  motions to stay discovery pending resolution of dispositive motions are generally favored, and a




  such request; or” (2) within 60 days from entry of judgment the Attorney General provides written
  notice of its refusal to appeal or file a petition for writ of certiorari; or “the Attorney General fails
  to take action with respect to the [FTC]’s request.” 15 U.S.C. § 56(a)(1)(A). In its petition for a
  writ of certiorari in Credit Bureau Center, the FTC acknowledged that “[t]he Commission rarely
  exercises its authority to represent itself before [the Supreme] Court, having done so only four
  times previously since Congress granted that authority 44 years ago.” Petition for a Writ of
  Certiorari, Federal Trade Commission v. Credit Bureau Center, LLC, 937 F.3d 764 (7th Cir. 2019),
  petition for cert. filed (U.S. Dec. 19, 2019) (No. 19-___) (Exhibit 2 hereto), at 1, n.1.
                                                     7
Case 2:19-cv-00867-DBB-DAO Document 91 Filed 12/30/19 PageID.12204 Page 8 of 10




  stay in this case “is an eminently logical means to prevent wasting the time and effort” of the Court,

  the counsel, and the litigants. Chavous v. D.C. Fin. Responsibility & Mgmt. Assistance, 201 F.R.D.

  1, 2 (D.D.C. May 21, 2001) (quoting Coastal States Gas Corp. v. Department of Energy, 84 F.R.D.

  278, 282 (D. Del. 1979); accord Gilbert v. Ferry, 401 F.3d 411, 415-16 (6th Cir. 2005); Nankivil

  v. Lockheed Martin Corp., 216 F.R.D. 689, 692 (M.D. Fla. 2003). As the Eleventh Circuit has

  explained:

                 Allowing a case to proceed through the pretrial processes with an
                 invalid claim that increases the costs of the case does nothing but
                 waste the resources of the litigants in the action before the court,
                 delay resolution of disputes between other litigants, squander scarce
                 judicial resources, and damage the integrity and the public’s
                 perception of the federal judicial system.

  Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1368 (11th Cir. 1997).                   Accordingly,

  preemptively moving to the next stage of litigation—absent an inevitable disposition from the

  Supreme Court on the very legal issues predominating the present action—would waste both the

  Court’s and the parties’ time and resources.

  II.    Plaintiffs Will Not Be Harmed By the Proposed Stay.

         As opposed to the inefficiencies created by moving forward, the Plaintiffs will not suffer

  any harm from a stay. Indeed, the parties have stipulated to a Preliminary Injunction the Court

  signed on December 18, 2019. See Stipulated Preliminary Injunction (ECF No. 89). That order

  includes conduct restrictions as well as an asset preservation provision which would preserve any

  assets that the FTC would intend to seek as equitable monetary relief under Section 13(b) (if the

  Supreme Court concludes that it can seek such relief). See id. at 6. Given the preserved status quo

  that the Preliminary Injunction provides, Plaintiffs cannot complain of any prejudice resulting from

  the stay itself. The parties have undertaken significant briefing at the preliminary injunction stage,

  and thus “[t]here is very little risk of evidence being lost, of witnesses’ memories fading, or of


                                                    8
Case 2:19-cv-00867-DBB-DAO Document 91 Filed 12/30/19 PageID.12205 Page 9 of 10




  other spoliation, especially as the key evidence should come from the parties themselves.”

  Campbell, 2017 WL 3367094, at *3. Accordingly, “[c]ourts have long acknowledged that a delay

  inherent to a stay does not, in and of itself, constitute prejudice.” Id. (quoting PersonalWeb Techs.,

  LLC v. Facebook, Inc., Nos. 5:13-cv-01356-EJD; 5:13-cv-01358-EJD; 5:13-cv-01359-EJD, 2014

  WL 116340, at *5 (N.D. Cal. Jan. 13, 2014)). Moreover, Defendants proposed stay is limited in

  duration. Defendants propose that this case be stayed until a determination from the Supreme

  Court in the Liu case and, if certiorari is granted, a determination from the Supreme Court in Credit

  Bureau Center.

                                                CONCLUSION

         The Court should stay further proceedings in this matter until the Supreme Court’s ultimate

  decision on the merits in Liu v. SEC. And, to the extent that the Supreme Court grants the FTC’s

  request for certiorari in Federal Trade Commission v. Credit Bureau Center, LLC, this stay should

  also encompass a decision on the merits in that case as well.

         DATED this 30th day of December, 2019.


                                                        Respectfully Submitted,


                                                 By:    /s/ Erik A. Christiansen
                                                        Erik A. Christiansen (Bar No. 7372)
                                                        Zack L. Winzeler (Bar No. 12280)
                                                        Alan S. Mouritsen (Bar No. 13558)
                                                        Gregory H. Gunn (Bar No. 15610)
                                                        PARSONS BEHLE & LATIMER

                                                        Leonard L. Gordon (pro hac vice)
                                                        Alexandra Megaris (pro hac vice)
                                                        J. Douglas Baldridge (pro hac vice)
                                                        Stephen R. Freeland (pro hac vice)
                                                        Michael A. Munoz (pro hac vice)
                                                        VENABLE LLP

                                                        Attorneys for Defendants

                                                    9
Case 2:19-cv-00867-DBB-DAO Document 91 Filed 12/30/19 PageID.12206 Page 10 of 10




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 30th day of December, 2019, I caused a true and correct copy of

  the foregoing DEFENDANTS’ MOTION TO STAY PROCEEDINGS PENDING SUPREME

  COURT REVIEW to be served on the following by email:

  Attorneys for Plaintiff Federal Trade Commission
  FEDERAL TRADE COMMISSION
  Darren H. Lubetzky (dlubetzky@ftc.gov)
  Savvas S. Diacosavvas (sdiacosavvas@ftc.gov)
  Brian N. Lasky (blasky@ftc.gov)
  Christopher Y. Miller (cmiller@ftc.gov)
  Laura A. Zuckerwise ((lzuckerwise@ftc.gov)

  Attorneys for Plaintiff Utah Division of Consumer Protection
  UTAH DIVISION OF CONSUMER PROTECTION
  Assistant Attorney General’s Office
  Thomas M. Melton (tmelton@agutah.gov)
  Kevin M. McLean (kmclean@agutah.gov)
  Robert G. Wing (rwing@agutah.gov)




                                                          /s/ Erik A. Christiansen




                                                 10
